Given, J.
I. The questions and controlling facts in this case are identical with those in Austin v. Bowman, 81 Iowa, 277, and relate to the same title and judgment. The plaintiff’s cl-dm of title is the same as that of the plaintiff Austin, except that Austin claimed under a deed from this plaintiff, «hile the plaintiff claims under title in himself. The evidence upon the question as to whether there was a. redemption from the Brett mortgage sale may be different, but we conclude from it. as from tl-at in the former case, that the purchase of the sheriff’s certificate of sale was in good faith, and not a redemption. The conclusion in the former case was in favor of the title of the-plaintiff as against this judgment, and following that decision, with which we are still content, we think the decree herein should be in favor of the plaintiff, and that the decree of the district court should be REVERSED.^